Per Curiam,
The single assignment of error here alleges that the learned court below erred in affirming the defendant’s fifteenth point. *463A careful consideration of the able argument of the learned counsel for the appellant fails to convince us that the learned judge below committed any substantial error. His charge was a clear and accurate presentation of the case, and taking the answer to the point in connection therewith, we are unable to see how the jury could have been misled. A discussion of the case is unnecessary.
Judgment affirmed.